El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En juicio seguido ante la Corte de Distrito de Guayama por Martina Pillot contra Josefa del mismo apellido en cobro de $696.58 recayó sentencia en 13 de abril del corriente año en rebeldía de la demandada, condenando a ésta al pago de la suma reclamada con las costas del litigio.
En 27 de abril citado Engenio Balestier, quien tenía pen-diente ante la misma Corte de Distrito de Guayama demanda de divorcio contra la demandada, su esposa Josefa Pillot, presentó dos mociones, una para que se abriera la rebeldía de ésta y la-otra solicitando permiso para intervenir en' el pleito de que se deja hecho mérito, a cuyo fin acompañó de-manda de intervención, en que se limita a negar todas y cada una de las alegaciones de la demanda de Martina Pillot, y varios affidavits tendentes a demostrar la inexistencia y si-mulación de la deuda reclamada.
La corte, por resolución de 19 de mayo último, declaró sin lugar ,1a petición de intervención, sin perjuicio de los dere-chos de que pudiera estar asistido el peticionario Balestier •con relación al pleito entre Martina y Josefa Pillot, habiendo interpuesto Balestier contra dicha resolución recurso" de ape-lación para ante esta Corte Suprema.
Veamos si la corte inferior procedió con razón derecha al dictar la resolución apelada.
El artículo 72 de nuéstro Código de Enjuiciamiento Civil, •equivalente al 387 del de California, dice así: “Cualquiera persona antes de la celebración del juicio podrá intervenir en una acción o procedimiento, si tuviere interés en el asunto en litigio, en el éxito de cualquiera de las partes, o algún *202derecho en contra de ambas. Esta intervención tiene lngar cuando a un tercero se le permita ser parte en la acción o-procedimiento seguido entre otras personas, ya asocián-dose al demandante para reclamar lo que se pretenda en la. demanda, o ya uniéndose al demandado para oponerse a las pretensiones del demandante, o pidiendo alg’o en sentido ad-verso a las reclamaciones del demandante y demandado, cuya intervención se efectúa por medio de demanda exponiendo en ella los motivos en que se funde, presentada con permiso de la corte, y notificada a las partes que no hubieren compa-recido y a los abogados de las comparecidas, quienes podrán contestar o alegar una excepción a ella, como si fuese una demanda ordinaria.”
La demanda de intervención y la moción pidiendo per-miso para presentarla fueron radicadas el 27 de abril del corriente año, después que se había dictado sentencia en rebel-día contra la parte demandada el 13 del mismo mes, y por tanto se hizo la radicación no antes, sino después del juicio. T no puede alegar el apelante en su favor la circunstancia de haberse fallado el pleito en rebeldía y solicitádose la aper-tura de ella. A esa alegación oponemos la doctrina estable-cida por la Corte Suprema de California interpretando el artículo 387 del Código de Enjuiciamiento Civil de dicho Es-tado, equivalente al 72 del nuestro, en el caso de Hibernia Savings and Loan Society v. Churchill, 128 Cal., 633, 61 Pac., 278:
“Es.una regla general, dice aquella corte, que no se permitirá la intervención cuando retarde el pleito principal o cuando exija que se vuelva a abrir el caso para presentación de más prueba o cuando dilate la celebración del juicio del pleito principal o cambie la posición de las partes primitivas. Van Gorden v. Ormsby, 55 Iowa, 664, 8 N. W., 625; Boyd v. Heine, 41 La. Ann., 393, 6 South., 714; Ragland v. Wisrock, 61 Tex., 391; Cahn v. Ford, 42 La. Ann., 965, 8 South., 477; Mayer v. Stahr, 35 La. Ann., 57. Con el fin de impedir lá in-trusión de extraños después de haber quedado resueltas las cuestiones planteadas entre las partes primitivas, nuestro código expresamente •dispone que la intervención se verifique ‘antes del juicio’; y una *203rebeldía por la cual todas las alegaciones de la demanda son admitidas a favor del demandante es equivalente a un juicio cuando el caso se litiga. En el caso de Henry v. Elevator Co., 42 Iowa, 33, se resolvió que no podía tener efecto una intervención después de celebrado un convenio .de transacción entre las partes originales aunque no se hubiera dictado sentencia, y la corte dijo: ‘La intervención debe hacerse antes de empezar el juicio. Después del veredicto todos admi-ten que sería muy tarde para intervenir, fiero el convenio voluntario-de las partes ocupa el lugar del veredicto en cuanto se refiere a las partes del litigio, pues con la'misma amplitud y con la misma finalidad resuelve la controversia como lo haría el veredicto * * *. No es la intención del estatuto de que uno que no sea parte en el juicio pueda intervenir y abrir de nuevo y renovar una controversia que ha sido transada por las partes litigantes, ya sea por el veredicto o por un convenio expreso.’ Los mismos principios son aplicables cuando una controversia ha sido resuelta por una sentencia en rebeldía, y el que una rebeldía es equivalente a un juicio cuando el caso ha sido radi-cado, ha sido expresamente resuelto en el caso de MacCallon v. Waterman, 1 Flip., 651, Fed. Cas., No. 8675 * *
Esta jurisprudencia ha sido posteriormente ratificada en el caso de Martín v. Lawrence, 156 Cal., 191; 103 Pac., 914. Notes on California Reports, Supplement III, p. 534. Yéase también 31 Cyc., 520.
Procede la confirmación de la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.